Citation Nr: 1440969	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-18 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a right thumb disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance.



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran originally filed a service connection claim for PTSD and depression.  The Board has recharacterized the issue as service connection for an acquired psychiatric disorder to include all pertinent psychiatric diagnoses raised by the evidence.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran was afforded an October 2013 Board hearing before the undersigned.  The hearing transcript is of record in the Virtual VA electronic folder (efolder).

The Virtual VA efolder also includes VA treatment records from 2003 to 2011 and the November 2013 RO decision.  The November 2013 RO decision granted entitlement to a special monthly pension (SMP) based upon the need for aid and attendance beginning July 24, 2013.  This rating action is considered a complete grant, and the claim for SMP is no longer on appeal.  

Review of the Veterans Benefit Management System (VBMS) efolder shows that the Veteran filed service connection claims for bilateral hearing loss and tinnitus.  He also requested that the RO reconsider the effective date assigned for SMP in the December 2013 decision.  As the Veteran's December 2013 statement does not reflect intent to appeal, the Board considers it a claim for an earlier effective date, instead of a notice of disagreement.  38 C.F.R. § 20.201.  These issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  A right thumb disability did not have its clinical onset in service and is not otherwise related to active duty, including an injury documented in service treatment records as a left thumb injury.  

2.  Asthma did not have its clinical onset in service and is not otherwise related to active duty service.  

3.  Hypertension did not have its clinical onset in service and is not otherwise related to active duty; hypertension was not exhibited within the first post service year.

4.  Psychiatric disability did not have its clinical onset in service and is not otherwise related to active duty; the Veteran does not have PTSD related to service.

5.  Sleep apnea had an onset many years after service and is not otherwise related to active duty. 

6.  Chronic low back disability did not have its clinical onset in service and is not otherwise related to active duty; degenerative arthritis of the spine was not exhibited within the first post service year.  

7.  The Veteran is not service connected for any disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right thumb disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for asthma are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2013).

5.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

7.  The basic eligibility criteria for special monthly compensation based upon the need of regular aid and attendance or by reason of being housebound are not met.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

For the SMC claim, there are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to SMC claims.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Letters dated August 2009, July 2010, and February 2011 together apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  He was also informed about the general criteria for how VA assigns disability ratings and effective dates and the types of evidence considered in assigning a disability rating.  A remand for additional notification about how to substantiate the claims is not necessary.  

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment records, including both VA and private records.  STRs and personnel records were also associated with the claims file.  

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was afforded psychiatric and orthopedic VA examinations in February 2010 and March 2011, respectively.  The examination reports include a review of the claims folder, clinical examination, and responsive opinions.  The VA examinations are adequate for adjudication purposes.  

The Veteran was not afforded VA examinations for his right thumb, asthma, hypertension, and sleep apnea claims.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

In this instance, a McLendon element is missing for these claims, even when considering the low nexus standard.  Locklear, supra.  For the thumb claim, service treatment records confirm a left thumb laceration without any residuals, but make no mention of right thumb injury.  

For the asthma claim, no respiratory disease is noted in service.  The Veteran provides vague, generalized reports of inhaling dust.  He does not identify any specific in-service event and acknowledges that the disease had a recent onset in approximately 2005.  Again, his assertions of an in-service event and nexus are vague and generalized assertions.  He does not assert a continuity of symptomatology.  The medical evidence does not in any way suggest that asthma is related to inhaling dust or fumes during active service.  The current evidence of record is insufficient to show a nexus or an in-service event, injury, or disease to which the current asthma could be related, and an examination is not necessary for this claim.  

For the hypertension claim, service treatment records confirm normal blood pressure readings at separation.  The Veteran was not treated for hypertension in service.  At the hearing, he asserts that he was initially diagnosed with hypertension in 1968, but the records are not available.  As explained below, private medical records indicate that hypertension had an onset many years after service.  Consequently, the Board finds that the Veteran's report of a 1968 diagnosis is undermined by the additional evidence of record and does not consider it probative.  Again, the evidence does not show a nexus, an in-service event, injury, or disease to which hypertension could be related, or a diagnosis within the first post service year.  An examination is not needed for the hypertension claim.   

For the sleep apnea claim, the Veteran reported he could not identify a nexus to service for the current sleep apnea diagnosed many years after service.  Review of the service and post service medical records do not include any indication that sleep apnea could possibly be related to any in-service event, injury, or disease.  Again, there is no medical or lay evidence to support the claim, and a VA examination is not necessary.

For the above stated reasons, VA had fulfilled its duty to assist the Veteran by obtaining pertinent examinations for claims where it is required to do so.  McLendon, supra.; Locklear, supra.; Waters, supra.; 38 C.F.R. § 3.159(d).    

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the October 2013 hearing, the undersigned identified the issues on appeal and the general criteria to substantiate the claims.  The Veteran provided testimony as to all treatment received for these disabilities.  He does not assert prejudice from the hearing.  The duties imposed by Bryant were thereby met. 

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  


II. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").  Psychosis, hypertension, and degenerative joint diseases are considered chronic diseases.  However, as explained in detail below, none of the claimed chronic diseases were identified in service or demonstrated within a year of separation.  The chronic disease presumption is therefore not helpful to the Veteran for these claims.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a lay person is competent in certain situations to identify simple conditions, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i) Thumb disability

Service treatment records from April 1964 reflect that the Veteran had a left thumb laceration.  He was given a tetanus shot, antibiotic wash, and then a bandage.  On his February 1966 Report of Medical History for separation, the Veteran denied having or ever having a bone or joint deformity.  The only disease sequelae reported was sea sickness.  Contemporaneous clinical examination of the upper extremities was normal.  

At the October 2013 hearing, the Veteran stated that he injured his right thumb while working on a truck.  He described the injury as scraping the skin off of his finger.  He visited sick call and received a bandage.  Currently, he experienced stiffness in his right thumb and had a scar.  He stated that the stiffness symptoms began to appear in 2003 or 2004.  He had been diagnosed with arthritis.  He reported that it did not interfere with work.  

Upon review of the record, it appears that the Veteran had an erroneous recollection of the thumb affected by the injury.  There were no findings of left thumb injury and there is no basis for granting service connection for right thumb disability.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (VA adjudicators may consider facial plausibility, bias, inconsistent statements, and internal inconsistency to weigh evidence).  An in-service injury is not demonstrated and his narrative suggests an erroneous memory due to the passage of time.  Id.

Even if the 1964 examiner noted the wrong thumb and the right thumb was subject to the noted in-service injury, the evidence shows that the right thumb injury resolved without any residuals during service and that he began experiencing symptoms many years after service.  It also shows that he currently has gouty arthritis.  The competent evidence does not contain any suggestion of a nexus.  Notably, he has had recurring medical treatment during the course of the appeal and does not identify right thumb symptoms to treating clinicians.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  Even assuming the 1964 examiner's report inaccurately noted the left thumb, the claim must still be denied due to an absence of competent evidence showing a nexus for the post service disability manifesting in approximately 2003.  

For the above reasons, the preponderance of the evidence is against the Veteran's claim for a right thumb disability.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a right thumb disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57 .

(ii) Asthma

The Veteran had a routine chest X-ray in February 1966, which returned normal.  
On his February 1966 Report of Medical History for separation, the Veteran denied having asthma and shortness of breath.  Contemporaneous clinical examinations for the lung and chest were normal.  

Private medical records from July 2005 show that the Veteran reported wheezing and cough symptoms.  His lung was grossly normal, but notable for expiratory wheezing.  The examiner listed an assessment of new bronchospasm.  The Veteran was given an Advair inhaler.

VA primary care records, dated May 2007, reflect complaints about persistent dyspnea on exertion.  The Veteran denied chest pain or additional leg swelling.  He continued to be treated with an inhaler.  The examiner noted a history of asthma, atrial fibrillation, hypertension, and sleep apnea.  Lung examination was clear to auscultation.  The examiner listed assessments of atrial fibrillation, hypertension, and sleep apnea.  

At the October 2013 hearing, the Veteran reported that he began experiencing asthma symptoms in 2005.  He denied having any prior symptoms.  His wife reported that the Veteran had respiratory problems due to fuel fumes when he was recently working at Fort Jackson (in a civilian capacity).    

Overall, the evidence shows that the Veteran was not treated for respiratory problems during service and that he developed asthma many years after service.  A continuity of symptomatology beginning in service is not demonstrated.  The medical evidence does not in any way suggest that the current asthma developed many years after service could possibly be related to service.  The preponderance of the evidence is clearly against the claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for asthma must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


(iii) Hypertension

Service treatment records do not show that the Veteran had hypertension.  On his February 1966 Report of Medical History for separation, the Veteran denied having high or low blood pressure.  Contemporaneous clinical examination showed a blood pressure reading of 120/70.  

The Board notes that, under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertension is defined as diastolic blood pressure predominantly 90 milliliters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.

July 2003 VA primary care records show that the Veteran presented for a hypertension evaluation.  He reported that he had a February 2002 hospitalization for an irregular heartbeat.  Blood pressure was 152/120.  Electrocardiogram (EKG) showed atrial fibrillation.  The assessment was atrial fibrillation and hypertensive vascular disease.

June 2005 private medical records include a hypertension diagnosis.  The clinician commented that it "began several years ago" and the "timing was gradual onset."  The severity was assessed as moderately well controlled.  

November 2007 VA primary care records show a blood pressure reading of 144/98.  The examiner noted a history of hypertension with congestive heart failure.  The examiner indicated that it was not controlled on current medication and requested that the Veteran bring in his medications for review. 

January 2009 VA primary care records include an assessment describing the Veteran's hypertension as stable on the current medication regimen.  

At the October 2013 hearing, the Veteran reported that he was diagnosed with hypertension in 1968 during a private employer's physical examination.  Since then, he had been on hypertension medication.  He recalled that he did not experience dizziness or headaches in service or before the post service physical examination.  He stated that his physicians had not related hypertension to military service, but that he also never inquired about it.  He also confirmed that the 1968 physical examination report was not available.   

The Veteran is competent to report about his medical history and information related to him by healthcare providers.  The issue is whether his medical history reports are credible evidence supporting the claim.  

In this case, the Board finds the June 2005 reports suggesting that hypertension had an onset many years after service to heavily weigh against the claim.  Caluza, 7 Vet. App. at 511.  The June 2005 private examiner made the assessments in the context of clinical treatment and for the sole purpose of ascertaining the disease history.  It is highly probative evidence that the disease onset was many years after service.  Id.  

While the Board finds the most convincing evidence suggests that hypertension had its onset many years after service, even if it accepted the Veteran's claim that hypertension was diagnosed in 1968, this is two years after service discharge and would not establish service connection on either a direct or secondary basis.  

For the above stated reasons, the probative evidence weighs against a nexus to service or an initial manifestation during the first post service year.  The preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

(iv)  Acquired psychiatric disorder

Specifically for PTSD claims, the record must include (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

As relevant, a valid service connection claim must include competent evidence of a current disability, which in this case would be a PTSD diagnosis in conformance with the DSM-IV PTSD diagnostic criteria.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.304(f).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

Service treatment records do not show that the Veteran was treated for any psychiatric symptoms.  On his February 1966 Report of Medical History for separation, the Veteran denied having depression or excessive worry or nervous trouble.  Contemporaneous clinical examination reflected normal psychiatric findings.  

VA depression screen taken in June 2003 was positive, but the Veteran declined a mental health referral.  VA depression and PTSD screens taken in June 2004 were negative.  January 2009 VA depression screen was negative. 

As part of his claim, the Veteran provided a September 2009 PTSD stressor statement.  He reported that his friend was towing a vehicle back to the motor pool.  During the drive, the tow bar came loose causing his friend's vehicle to flip over.  His friend was instantly killed.  The Veteran witnessed the motor vehicle accident (MVA) and reported that he had not fully recovered from it.  

VA provided a February 2010 VA psychiatric examination with review of the claims folder.  The examiner noted the Veteran's history of MVA injury and witnessing his friend's death from another MVA.  The examiner commented that the Veteran had poor health.  He cited a November 2009 stroke, heart disease, sleep apnea, hypertension, asthma, and chronic obstructive pulmonary disease (COPD).  The Veteran currently used a wheelchair.  However, he was not under psychiatric treatment.  His current symptoms include anxiety and depression and related to financial concerns.  He reported that the symptoms appeared after heart surgery two years ago.  He related feeling of hopelessness and depressed mood due to his deteriorating health.  He also reported difficulty with memory, concentration, and attention.  He cited numerous difficulties with activities of everyday living.  Social and occupational history was not significant for any indications of mental illness.  

Mental status examination showed the Veteran to be fully oriented.  The examiner assessed thought process, history, and insight as fair.  The Veteran exhibited a blunted affect.  He had slow speech with difficulties in fluency and word finding.  He had difficulty with attention and word memory.  Notably, the examiner reported current suicidal and homicidal ideations.  The examiner diagnosed a depressive disorder due to his general medical condition and cognitive disorder.  She reviewed the Veteran's stressor narrative and noted that the Veteran's psychiatric symptoms had an onset in approximately 2007.  She believed the psychiatric symptoms were related to the Veteran's current health problems.  She cited his current chronic medical conditions and his wheelchair bound status in support of her determination.  She also believed the cognitive disorder was related to his current health.  PTSD was not observed.  She cited the absence of current mental health treatment, recent onset of mood and cognitive symptoms, and current physical health.  She reaffirmed that she had reviewed and considered the entire claims folder.   
  
July 2010 VA primary care records reflect an assessment of depression and a mental health clinic (MHC) referral was made.  The Veteran had a VA MHC intake evaluation that same month.  He identified a military stressor from retrieving a tank out of a river and finding two corpses inside.  He also reported that his friend died from a MVA.  He did not witness his friend's death.  He reported working as a mechanic for many years.  His primary complaint was a depressed mood.  He recently had a stroke the past November and was experiencing financial difficulties.  He had a little over seven hours of sleep and did not experience nightmares.  He had occasional flashbacks to the tank stressor.  He had recurrent thoughts of military service with some good memories and some bad.  He reported increased irritability and isolative behavior.  He denied any hallucinations or delusions.  He experienced increased anxiety without panic attacks.  He had a depressed mood and poor energy level.  He denied homicidal or suicidal ideations; although he expressed fleeting thoughts of suicide following his recent stroke.  The Veteran was referred for outpatient treatment. 

In August 2010, the Veteran had a VA social worker consultation.  He reported depressive symptoms in the context of his financial situation.  He also related stressful military experiences including pulling a tank out of the river with two corpses and extreme cold weather.  He denied flashback and nightmares, but affirmed having recurrent thoughts, anxiety, hypervigilance, and depression.  The social worker assessed PTSD like symptoms based upon the Veteran's reports.  
 
A VA psychiatrist also provided a comprehensive psychiatric evaluation in August 2010.  She noted the Veteran's July 2010 MHC referral and depressive symptoms.  She reviewed the Veteran's military stressor report about a tank rescue where he saw two corpses.  However, she noted that he denied PTSD symptom clusters such nightmares, flashback, hyperarousal, or avoidant behaviors.  She noted his other health problems to include stroke residuals and heart valve replacement.  She diagnosed dysthymia and stated "no PTSD."  She recommended antidepressant medication and supportive psychotherapy for treatment.  

October 2010 VA MHC consultation records reflect that the Veteran was evaluated by a social worker.  No DSM-IV Axis I diagnosis was made.  The Veteran complained about sleep disturbance from an unspecified nightmare and financial difficulties.  However, he reported improvement for his overall psychiatric symptoms due to improved coping abilities.  The Veteran was discontinued from therapy due to his symptom improvement and was reminded he could contact the provider if needed.    

June 2011 VA MHC medication management records show a continuing assessment of dysthymia and no PTSD.  The Veteran reported a "so-so" mood and acknowledged that he may be a little depressed.  He reported a history of seizure and complained that he could not complete all the activities he had previously been able to do.  

July 2011 VA MHC records reflect that the Veteran was referred back to the October 2010 social worker due to his concerns about being placed on antidepressant medication.  He stated that he wanted to continue therapy, but not medication.  He was unsure if he had depression.  He stated that he was quiet.  He denied feelings of worthlessness.  He had a good relationship with his wife and engaged in enjoyable activities.  He had regular sleep.  Occasionally, he was irritable, but could not identify any triggering event.  The social worker provided information about depression and asked the Veteran to review it.  She scheduled another evaluation.

The Veteran had another visit with the social worker in August 2011.  He denied depressive symptoms and the prior assessment of no diagnosis was continued.  He stated that he had good sleep habits, minimal irritability, good relationship with his wife, and confidence in managing his affairs.  The social worker did not schedule a follow up visit and reminded the Veteran that he could always contact her if needed.

At the October 2013 hearing, the Veteran reported that he had an in-service MVA.  It occurred due to his inability to brake his truck and caused him to hit the truck in front.  Neither truck was totaled from the accident.  He experienced low back pain from the accident.  He believed the in-service MVA caused his current psychological symptoms.  He had a little trouble sleeping, anger problems, and isolative behavior.  He was not under current MHC treatment, but stated that he had had depression medication.   

The Veteran contends that service connection is warranted for a psychiatric disability.  As an initial matter, competent medical evidence is required to establish a PTSD diagnosis.  38 C.F.R. § 3.304(f).  Ongoing clinical records do not show that a PTSD diagnosis has ever been made.  The February 2010 VA medical opinion reflects that the examiner expressly ruled out a PTSD diagnosis and provided a plausible explanation for doing so.  The Board notes the August 2010 social worker's assessment of PTSD like symptoms; however, she did not indicate that the requirements for a DSM-IV confirming diagnosis of PTSD were met.  The competent medical evidence does not show a current PTSD diagnosis, and the claim for service connection for PTSD must fail for this reason.  Id.; see Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 323.  Nevertheless, the Board will consider whether any additional currently diagnosed psychiatric disorder is related to service.  Clemons, 23 Vet. App. at 1.  

The Board acknowledges that the Veteran is competent to report his current psychological symptoms and in-service recollections.  Layno, 6 Vet. App. 465, 469.  The record does not show a continuity of symptomatology beginning in service for any psychological symptom.  Rather, it indicates his psychiatric symptoms are of a recent onset and coincided with his recent health problems.  (See February 2010 VA examination report; August 2010, October 2010, July 2011, and August 2011 VA MHC treatment records).  He is not competent to provide a nexus opinion for psychiatric symptoms experienced many years after service and such reports by him are of limited probative value.  They are certainly less probative than the medical providers that have not diagnosed PTSD and have indicated that current psychiatric disability is related to more recent financial and medical worries.  

In this regard, the medical evidence includes several assessments that the Veteran's diagnosed dysthymia, depression, and cognitive disorders are related to his financial problems and poor overall health, which includes a November 2009 stroke and chronic heart disease with a history of 2008 open heart surgery.  Their reports are plausible and consistent with the additional evidence of record.  They are probative evidence weighing against a nexus to service for any currently diagnosed psychiatric disorder.  Caluza, 7 Vet. App. at 511.  The competent evidence also includes a February 2010 VA nexus opinion.  The examiner expressed a negative opinion based upon review of the claims folder and clinical interview.  Her rationale is plausible and uncontroverted by the additional evidence.  It is highly persuasive evidence weighing against a nexus to service.  In light of his treatment history and the February 2010 VA medical opinion, the Board finds the preponderance of the evidence to weigh against a nexus to service for any currently diagnosed psychiatric disorder.  Caluza, 7 Vet. App. at 511.

For the above stated reasons, the probative evidence weighs against a current PTSD diagnosis or a nexus to service for the additionally diagnosed psychiatric disorders.   The preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for an acquired psychiatric disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57 .

(v) Sleep apnea

Service treatment records do not show that the Veteran was treated for any sleep disorder or noted to have daytime somnolence.  On his February 1966 Report of Medical History for separation, the Veteran denied frequent trouble sleeping.  Contemporaneous clinical examination was unremarkable.

Recent VA and private medical records reflect that the Veteran has sleep apnea and uses a continuous positive airway pressure machine for treatment (CPAP).

At the October 2013 hearing, the Veteran reported that he was diagnosed with sleep apnea in 1998.  He had a sleep study at the hospital to confirm the diagnosis.  He reported that sleep apnea was suspected due to his complaints about fatigue.  He continued to use a CPAP machine for treatment.  He did not think the disorder was related to military service and affirmed that none of his physicians had linked it to service.

The preponderance of the evidence is clearly against this claim.  Service treatment records do not show any sleep disorder and the Veteran denied having sleep trouble at separation.  He has reported that his sleep apnea diagnosis was made over 30 years after service and at the hearing indicated that he did not believe the disorder was related to service.  Due to the complete absence of an in-service event and nexus, the benefit-of-the-doubt doctrine is not applicable and the claim for service connection for sleep apnea must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

(vi) Back disability

Service treatment records from April 1965 reflect that the Veteran complained about a recent onset of low back pain.  He was assessed as having low back strain.  On his February 1966 Report of Medical History for separation, the Veteran denied arthritis or bone/ joint deformity.  Contemporaneous clinical examination was unremarkable.

In March 2011, the Veteran had a VA orthopedic examination for his claim.  The examiner reviewed the claims folder and noted the April 1965 assessment of low back strain.  The Veteran reported that he had low back pain beginning with a 1964 MVA.  He had daily back pain, but could walk 100 yards on level ground and denied any incapacitating episodes.  He reported that he last worked as a machinist in 2006.  He acknowledged aggravation of his low back pain from work and activities of daily living.  He described his back pain as consistent without flare-ups.  The examiner observed that while the Veteran used a cane for ambulation, it was at least partially attributable to his history of stroke.  Clinical examination showed the Veteran to ambulate with a cane and exhibit balance problems.  He demonstrated a restricted range of lumbar motion with end of range pain.  The examiner noted tenderness to palpation.  Straight leg testing was positive for both legs.  Motor examination was grossly normal with decreased sensation in the right leg.  The Veteran also had decreased reflexes and a slow, broad antalgic gait.  X-rays confirmed degenerative disc disease.  The examiner diagnosed lumbar spondylosis and degenerative disc disease.  He commented that there was no evidence lumbar radiculopathy with evidence of a prior stroke.  He expressed a negative opinion.  He characterized the in-service complaint as an isolated, remote event.  He observed that the Veteran has additional diagnoses of gouty arthritis and stroke, which are conceivably related to his back pain.  He also noted that the Veteran is not under medical treatment for back pain.  

At the October 2013 hearing, the Veteran reported that he injured his low back in a MVA.  He went to sick call, but did not have any additional problems with his back.  He was able to continue in-service physical training exercises.  He believed his current symptoms began in 2003.  He affirmed that he did not have low back pain from 1964 to about 2003.  In 2003, he sought medical attention for low back pain due to significant pain.  He denied any other trauma and described the pain as appearing idiopathic.  His treating clinician had not informed him about any etiology for the disability; however, he believed it was related to the in-service MVA.  

The Veteran's treating private clinician provided a November 2013 statement.  He reported that the Veteran had low back pain with several abnormalities noted upon recent imaging studies.  

The Veteran contends that his current low back disability is related to service.  He does not assert a continuity of symptomatology.  See October 2013 hearing transcript.  He reports that his current back disability manifested many years after service.  Id.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his degenerative changes in the spine are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2011 VA examination report more probative than the Veteran's statements.  The March 2011 VA opinion reflects a review of the claims folder, interview with the Veteran, and clinical examination.  The rationale for the examiner's opinion is plausible and consistent with the record.  The reasonable inference from his opinion is that the time lapse between the in-service injury and current disability is too great for the in-service injury to cause the current symptoms.  It is uncontroverted by any additional medical opinion.  The Board considers it highly persuasive evidence weighing against a nexus to service.  Caluza, 7 Vet. App. at 511.

For the above stated reasons, the probative evidence weighs against a nexus to service for the claimed low back disability.  The preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a low back disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

(vii) Special monthly compensation 

The Veteran is not service connected for any disability, and thus does not meet the basic eligibility criteria for SMC based upon aid and attendance due to housebound status.  38 U.S.C.A § 1114(l); 38 C.F.R. § 3.350(b).  SMC for aid and attendance based upon housebound or homebound status must be denied as a matter of law.  Id.


ORDER

Service connection for residuals of a right thumb injury is denied.

Service connection for asthma is denied.

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disability is denied.

Service connection for sleep apnea is denied.

Service connection for a low back disability is denied.

Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


